Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 8, 9, 18 and 19 are objected to because of the following informalities: 
Claim 4, line 2, should “an other” be “an another”?
Claim 8, line 2, should “an other” be “an another”?
Claim 9, line 2, should “an other” be “an another”?
Claim 18, line 2, should “an other” be “an another”?
Claim 19, line 2, should “an other” be “an another”?

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 7 and 8, recited “an additional transistor”. However, it is not clear from the submitted drawings/figures which transistor is called “an additional transistor”. Note, transistor (TR3) is already considered as claimed “a transistor”.
Regarding claim 1, recited “wherein the transistor and the first transistor group are disposed without another electronic element interposed therebetween, or the transistor and the second transistor group are disposed without another electronic element interposed therebetween”. This is unclear since the applicant’s drawing(s) show(s) there is a resistor (R11) disposed therebetween, wherein resistor (R11) can be read as claimed “electronic element”.

Regarding claim 4, lines 4 and 5, recited “a further transistor”. However, it is not clear from the submitted drawings/figures which transistor is called “a further transistor”. Note, transistor (TR4) of Fig. 14 is already considered as claimed “an other transistor”.

Regarding claim 5, see claim 1 regarding the “electronic element”.


Regarding claim 8, see claim 4 above.
Regarding claim 9, see claim 4 above.
Regarding claim 14, see claim 4 above.
Regarding claim 18, see claim 4 above.
Regarding claim 19, see claim 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (10,291,182), hereinafter called ISHIHARA in view of Sasaki (10,128,797).
Regarding claims 1 and 11, ISHIHARA discloses claimed invention except having minimum distance as claimed. ISHIHARA (Figs. 2-5) discloses a power amplifier module comprising: an amplifier (210/TR1) ca be read as a first transistor group including a plurality of unit transistors connected in parallel to amplify and output a radio frequency signal, see column 2, lines 59-64; an amplifier (220/TR2) can be read as a second transistor group including a plurality of unit transistors connected in parallel to amplify and output an output signal from the first transistor group, see column 2, line 64 to column 3, line 3; a transistor (TR5) to supply a bias current to a base of the first 
Regarding claims 2 and 12, Sasaki (Figs. 3B-3C), wherein the transistor is disposed adjacent to the first transistor group or the second transistor group, BIAS2 (LPM) is disposed onto the amplifier (AMP2 (LPM), AMP2 (HPM)) side.
Regarding claims 3 and 13, wherein the transistor (TR5) is disposed among a plurality of unit transistors (TR1) constituting the first transistor group.  

Allowable Subject Matter
Claims 4-10 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843